 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                        SACRAMENTO DIVISION
11
                                                      Case No. 2:16-cv-1929-KJM-EFB (PC)
12   BEN ORLANDO MARTIN,
                                                    [PROPOSED] ORDER GRANTING
13                                       Plaintiff, DEFENDANTS’ THIRD REQUEST TO
                                                    MODIFY SCHEDULING ORDER
14                   v.
                                                      Judge:        The Honorable Edmund F. Brennan
15                                                    Trial Date:   Not Set
                                                      Action Filed: August 15, 2016
16   FRED FOULK, et al.,
17                                    Defendants.
18

19         Defendants have requested a modification of the Discovery and Scheduling Order to extend

20   the dispositive motion deadline until February 5, 2020, ninety (90) days after completion of a

21   second settlement conference that is set to occur on November 5, 2019. Good cause appearing

22   therein, IT IS HEREBY ORDERED that:

23             1. Defendants’ request for a modification of the Discovery and Scheduling Order is

24                 GRANTED; and

25             2. The dispositive motion deadline of September 6, 2019 is vacated; and

26   ///

27   ///

28   ///
                                                         1
           [Proposed] Order Granting Defs.’ Third Request to Modify Scheduling Order (2:16-cv-1929-KJM-EFB (PC))
 1               3. The parties may file any dispositive motion no later than February 5, 2020.
 2   Dated: August 22, 2019
 3                                                             _____________________________
                                                               The Honorable Edmund F. Brennan
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   SA2017307108
     13944970.docx
28
                                                          2
            [Proposed] Order Granting Defs.’ Third Request to Modify Scheduling Order (2:16-cv-1929-KJM-EFB (PC))
